DETAILED ACTION
This Office Action is responsive to the Amendment filed 19 October 2021.  

Claims 1-29 are now pending.  The Examiner acknowledges the amendments to claims 

1-3, 9, 13, 16, 19 and 22, as well as the addition of claims 26-29.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 29 are objected to because of the following informalities:  at line 3 of claim 16, “is in a level” should apparently read --in a level--; and at line 5 of claim 29, “comprises” should apparently read --comprising--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 7 recites wherein “a size of said electronic circuit housing is smaller than a size of said skin patch”.  While Fig. 1 of the instant specification shows that housing 18 is “shorter” in one dimension that that dimension of the patch itself, the term “smaller” or “size” is not limited to such in the specification.  The specification does not disclose to one of ordinary skill in the art which dimensions would define a size, or what would constitute “smaller”, whether it be a length dimension, a width dimension, a thickness dimension or a volume, for instance.  And looking at Fig. 3, it appears that the housing is thicker than, or “taller” than the patch itself, which would clearly not enable a housing “smaller than” the skin patch and therefore one of ordinary skill in the art would not know how to reproduce a skin patch wherein the housing is smaller than a size of the patch. 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7-9, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
8.	Regarding claim 7, given the rejection of such under 35 U.S.C. 112(a) as noted above, it is unclear what constitutes “a size of said skin patch”.  
9.	Claim 27 at line 2 recites the limitation "the left and right groin creases".  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 29 at line 4 recites the limitation "the left and right groin creases".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-14, 16-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tippey et al. (U.S. Patent No. 5,562,717) in view of Lavoisier (U.S. Pub. No. 2013/0116742) and further in view of Bogie et al. (U.S. Pub. No. .  
However, Tippey fails to disclose specifically two electrodes at tissue of said perineum, though Tippey shows the use of two electrodes in Fig. 9.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of electrodes, since a mere duplication of essential working parts of a device involves only routine skill in the art and is not generally itself a patentable advance. See MPEP § 2144.04. The motivation for doing so would be, at a minimum, to allow for more customized electrode placement on the user to 22. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tippey to include two (or more) electrodes since it would amount to mere duplication of essential working parts of a device which involves only routine skill in the art and is not generally itself a patentable advance (see MPEP § 2144.04) and/or because Lavoisier teaches that a configuration for a similar application including the use of multiple electrodes to stimulate a general area simultaneously was known [0172].  
However, Tippey in view of Lavoisier fails to disclose wherein said skin patch is configured to attach said electronic circuitry and power supply to said perineum.  Bogie et al. (hereinafter Bogie) discloses a flexible, integrated skin patch including electrodes on a lower layer and stimulation control circuitry and a battery on an upper layer (see Abstract and [0017]-[0020] and Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tippey and Lavoisier to provide an integrated, flexible patch which includes the circuitry and battery/power supply, as taught by Bogie, as doing so would simplify and enhance the device by eliminating excess external wires, thereby enhancing the comfort of the wearer and reducing the complexity of using the device. Additionally, generally speaking, making physical components adjustable and/or integrated are the types of modifications that courts have held normally require only ordinary skill in the art and hence are considered routine expedients, which reinforces 
Regarding claim 2, said electronic circuitry and power supply are configured to deliver said electrical impulses from said at least two electrodes to a tissue of said perineum, with an intensity in a range of 1 mA-20 mA (col. 13, lines 62-64 of Tippey).
Regarding claim 3, said electronic circuitry and power supply are configured to deliver said electrical impulses from said at least two electrodes to said tissue of said perineum, with said intensity in a level which is sufficient to delay ejaculation in said subject (col. 3, lines 10-21; col. 5, lines 45-67 of Tippey) In regards to the limitation " to delay ejaculation," a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, Tippey uses transcutaneous electrical stimulation of the perineal body (FIG. 10) to "re-establish neuronal motor and sensory control and to increase the population and fatigue resistance of the type I postural muscle fibres which are responsible for urethral and anal closure. Provision is also made within the preset parameters to strengthen the type II muscle fibres responsible for additional effort, support and reflex closure during physical stress conditions" (col. 5, lines 60-67); and is also disclosed for "treating unary incontinence" (col. 13, line 25). Therefore, the device of Tippey is considered to be capable of delaying premature ejaculation.

Regarding claim 4, “flexible enough not to impose any discomfort to the subject” is relative to each individual subject, however the device of Tippey is constructed of flexible materials which conform to a patient, which increase comfort to said patient (col. 5, lines 24-29; col. 13, lines 25-35; and col. 12, lines 59-63).
Regarding claim 5, said electrodes are positioned to deliver said electrical impulses transcutaneously to a muscle and/or a nerve (col. 5, lines 45-49 and Figs. 9 and 10 of Tippey).  Regarding claim 6, said muscle and/or said nerve comprise an ischiocavernosus muscle, a bulbospongiosus muscle, a neuromuscular junction of a nerve innervating the ischiocavernosus muscle, a neuromuscular junction of a nerve innervating the bulbospongiosus muscle, a motor branch of a pudendal nerve, a muscular branch of a perineal nerve, a bulbospongiosus muscle of the subject or any combination thereof (col. 5, lines 45-49 of Tippey).  
Regarding claim 7, Tippey in view of Lavoisier and Bogie discloses an electronic circuit housing containing said electronic circuitry and power supply (encapsulation means of parylene that provides a safe interface with the patient and protects the electrical components form direct exposure to moisture [0026]), however does not disclose explicitly that the housing is smaller than a size of said skin patch.  Bogie is believed to make such obvious as Bogie discloses that the parylene is a vapor-deposited film, which is conventionally known in thin film technologies to be on the order of nms to around a micron, which would be “smaller” than a skin patch which is to be utilized and applied by a human for use.  Regarding claim 8, the electronic circuit housing of Bogie (parylene thin film encapsulating the electronic components) is 
Regarding claim 10, said device is disposable (col. 13, lines 21-22 of Tippey; though any device is “disposable”).  Regarding claim 11, said surface of said skin patch of Tippey is configured to be attached to the skin surface of the perineum of the subject via an adhesive (via an adhesive gel – col. 12, lines 59-65 and col 13, lines 15-20 and 25-27).  Regarding claim 12, the device comprises a concave cut in an external surface of said skin patch shaped and sized to fit to a posterior aspect of a scrotum (Figs. 4 and 5 of Tippey).  Regarding claim 13, said skin patch comprises two or more cuts, each of said cuts being positioned at opposite sides of the skin patch to allow bending of said skin patch along an axis between said two or more cuts (curvature of the underside of the patch is interpreted as a “cut” absent any further description of such a “cut”).  Regarding claim 14, said two or more cuts are configured to allow bending and/or flexing of said skin patch with movements of the subject and/or to allow the skin patch to bend and conform to perineum anatomy (col. 5, lines 24-29; col. 13, lines 25-35; and col. 12, lines 59-63 of Tippey).  Regarding claim 16, said electronic circuitry and power supply are configured to deliver electrical impulses from said at least two electrodes to a depth larger than 1 mm with said intensity in a level sufficient to affect said physiological ejaculatory process in said subject (dorsal and perineal branches of the pudendal nerve; col. 5, lines 45-67; affecting tissue/muscle in the urogenital region - col. 3, lines 10-21 of 
Regarding claim 19, Tippey discloses a method for affecting a physiological ejaculatory process in a subject (intended use), comprising: attaching a device comprising a skin patch having a body which comprises an electrode (Fig. 8 and col. 12, lines 59-67 and 1-5 and col. 11, lines 63-67 and col. 5, lines 45-49), an electronic circuitry and a power supply (col. 10, lines 48-64 and Fig. 2), to a skin surface of a perineum of the subject prior to sexual activity (via an adhesive gel – col. 12, lines 59-65 and col 13, lines 15-20 and 25-27); and delivering electrical impulses transcutaneously by said electrode (col. 10, lines 65-67 and col. 11, lines 12-19 and col. 13, lines 15-20), wherein said electrical impulses have an intensity, frequency, current, and/or pulse width, sufficient to affect a physiological ejaculatory process in said subject (col. 5, lines 
However, Tippey fails to disclose specifically two electrodes at a skin surface of said perineum, though Tippey shows the use of two electrodes in Fig. 9.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of electrodes, since a mere duplication of essential working parts of a device involves only routine skill in the art and is not generally itself a patentable advance. See MPEP § 2144.04. The motivation for doing so would be, at a minimum, to allow for more customized electrode placement on the user to accommodate varying body sizes and/or to increase the possible treatment area size. Additionally/alternatively, Lavoisier teaches a similar invention for stimulating urogenital muscles to treat a variety of urogenital conditions including the use of multiple electrodes 22. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tippey to include two (or more) electrodes since it would amount to mere duplication of essential working parts of a device which involves only routine skill in the art and is not generally itself a patentable advance (see MPEP § 2144.04) and/or because Lavoisier teaches that a configuration for a similar application including the use of multiple electrodes to stimulate a general area simultaneously was known [0172].  
However, Tippey in view of Lavoisier fails to disclose wherein said attaching comprises attaching said electronic circuitry and power supply said perineum by said skin patch.  Bogie et al. (hereinafter Bogie) discloses a flexible, integrated skin patch including electrodes on a lower layer and stimulation control circuitry and a 
Regarding claim 20, said electrical impulses are delivered transcutaneously to a muscle and/or a nerve (col. 5, lines 45-49 and Figs. 9 and 10 of Tippey).  Regarding claim 21, said muscle and/or said nerve comprise an ischiocavernosus muscle, a bulbospongiosus muscle, a neuromuscular junction of a nerve innervating the ischiocavernosus muscle, a neuromuscular junction of a nerve innervating the bulbospongiosus muscle, a motor branch of a pudendal nerve, a muscular branch of a perineal nerve, a bulbospongiosus muscle of the subject or any combination thereof (col. 5, lines 45-49 of Tippey).  
Regarding claim 22, said delivery comprises delivering said electrical impulses with an intensity sufficient to delay ejaculation in said subject as the electronic circuitry 
Regarding the limitation " to delay ejaculation in said subject during sexual intercourse," a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, Tippey uses transcutaneous electrical stimulation of the perineal body (FIG. 10) to "re-establish neuronal motor and sensory control and to increase the population and fatigue resistance of the type I postural muscle fibres which are responsible for urethral and anal closure. Provision is also made within the preset parameters to strengthen the type II muscle fibres responsible for additional effort, support and reflex closure during physical stress conditions" (col. 5, lines 60-67); and is also disclosed for "treating unary incontinence" (col. 13, line 25). Therefore, the device of Tippey is considered to be capable of delaying premature ejaculation.
Regarding claim 23, said delivering comprises delivering said electrical impulses to a depth larger than 1 mm (dorsal and perineal branches of the pudendal nerve; col. 5, lines 45-67; affecting tissue/muscle in the urogenital region - col. 3, lines 10-21 of Tippey).  Regarding claim 24, said attaching comprises attaching said device to said skin surface of said perineum between a scrotum and an anus of said subject (col. 11, lines 63-67 and col. 5, lines 45-49 of Tippey).

Additionally/alternatively, Lavoisier teaches a device and method for measuring and treating the rigidity and erection of a penis and arterial-venous flows (Title; Abstract), wherein the device transcutaneously delivers electrical impulses via electrodes (electrodes 56; Figs. 3-6; [0189] "electrode stimulation of the penis P through electrodes 22 positioned under reservoir 3 integral with cuff 12 or electrodes 56 positioned inside ring 50"); wherein the transcutaneously delivered electrical impulses are configured to induce a continuous contraction of the bulbocavernosus muscle of the subject ([0177]-[0184] describe use of electro stimulation to provide muscle contraction in the muscles of the penis of the patient) for treating erectile dysfunction and/or premature ejaculation (“for treating a patient with erectile dysfunction or premature 
Regarding claim 27, as discussed already with respect to claims 1, 11 and 12, Tippey in view of Laviosier and Bogie teaches a device shaped and sized to be attached to and conform to an anatomy of the perineum and scrotum. Additionally, the Examiner notes that Bogie teaches a skin-worn patch which is specifically flexible to be able to conform to curved skin surfaces. As such, in making the modified device of Tippey in view of Lavoisier and Bogie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the appropriate size and shape so that the device could be attached to the desired treatment site, i.e. between a left and right groin crease. Additionally, the Examiner also notes that, generally speaking, making changes to size/proportion or shape of physical components are the types of modifications that courts have held normally require only ordinary skill in the art and hence are considered routine experimentation (absent evidence of e.g. unexpected results or a change in function). See MPEP § 2144.04(IV).
Regarding claim 28, Tippey discloses a device, comprising: a skin patch comprising a body (Fig. 8), wherein said skin patch has a surface configured to attach said skin patch to a skin surface of a perineum of a subject (via an adhesive gel – col. 
However, Tippey fails to disclose specifically two electrodes attached by the skin patch at tissue of said perineum, though Tippey shows the use of two electrodes in Fig. 9.  Lavoisier teaches a similar invention for stimulating urogenital muscles to treat a variety of urogenital conditions including the use of multiple electrodes 22 on a skin patch [0073] in order to place the electrodes at various regions of the penis [0173] .It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tippey to include two (or more) electrodes on the skin patch since it would amount to mere duplication of essential working parts of a device which involves only routine skill in the art and is not generally itself a patentable advance (see MPEP § 2144.04) and/or because Lavoisier teaches that a 
However, Tippey in view of Lavoisier fails to disclose wherein said skin patch is configured to attach said electronic circuitry and power supply to said perineum.  Bogie et al. (hereinafter Bogie) discloses a flexible, integrated skin patch including electrodes on a lower layer and stimulation control circuitry and a battery on an upper layer (see Abstract and [0017]-[0020] and Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tippey and Lavoisier to provide an integrated, flexible patch which includes the circuitry and battery/power supply, as taught by Bogie, as doing so would simplify and enhance the device by eliminating excess external wires, thereby enhancing the comfort of the wearer and reducing the complexity of using the device. Additionally, generally speaking, making physical components adjustable and/or integrated are the types of modifications that courts have held normally require only ordinary skill in the art and hence are considered routine expedients, which reinforces the obviousness of adapting these modifications from Bogie into Tippey in view of Lavoisier. See MPEP § 2144.04(V).  Moreover, Bogie discloses that such simple, reliable, low-cost integrated surface stimulation devices can be used in a variety of mobile care settings, to include a patient’s home [0005].  
Regarding the limitation "to delay ejaculation in said subject during sexual intercourse," a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is 
Regarding claim 29, Tippey discloses a device, comprising: a skin patch comprising a body (Fig. 8), wherein said skin patch has a surface configured to attach said skin patch to a skin surface of a perineum of a subject (via an adhesive gel – col. 12, lines 59-65 and col 13, lines 15-20 and 25-27); wherein said skin patch body comprises: an electrode suitable to transcutaneously deliver electrical impulses (col. 12, lines 1-6 and 59-67- col. 13, lines 1-5 and col. 11, lines 63-67 and col. 5, lines 45-49); an electronic circuitry (col. 12, lines 65-67 – col. 13, lines 1-5 and Fig. 2) and power supply operationally connected to the electrode (col. 10, lines 30-33 and lines 48-64); wherein said electronic circuitry and power supply are configured to deliver said electrical impulses from said electrode to a tissue of said perineum (col. 10, lines 65-67 and col. 11, lines 12-19 and col. 13, lines 15-20), with an intensity, frequency, current, and/or pulse width suitable to affect a physiological ejaculatory process (col. 5, lines 45-67; affecting tissue/muscle in the urogenital region; pulse/frequencies which affect ejaculation: col. 3, lines 10-21); and wherein at least a section of said device is flexible, 
However, Tippey fails to disclose specifically two electrodes attached by the skin patch at tissue of said perineum, though Tippey shows the use of two electrodes in Fig. 9.  Lavoisier teaches a similar invention for stimulating urogenital muscles to treat a variety of urogenital conditions including the use of multiple electrodes 22 on a skin patch [0073] in order to place the electrodes at various regions of the penis [0173] .It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tippey to include two (or more) electrodes on the skin patch since it would amount to mere duplication of essential working parts of a device which involves only routine skill in the art and is not generally itself a patentable advance (see MPEP § 2144.04) and/or because Lavoisier teaches that a configuration for a similar application including the use of multiple electrodes to stimulate various areas of general area simultaneously was known ([0172] and [0173]).  
However, Tippey in view of Lavoisier fails to disclose wherein said skin patch is configured to attach said electrodes to said perineum.  Bogie et al. (hereinafter Bogie) discloses a flexible, integrated skin patch including electrodes on a lower layer and stimulation control circuitry and a battery on an upper layer (see Abstract and [0017]-[0020] and Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tippey and Lavoisier to provide an integrated, flexible patch which includes the electrodes, as taught by Bogie, as doing so would simplify and enhance the device by eliminating excess external wires, thereby enhancing the comfort of the wearer and reducing the 
Regarding claim 29, Tippey in view of Laviosier and Bogie teaches a device shaped and sized to be attached to and conform to an anatomy of the perineum and scrotum. Additionally, the Examiner notes that Bogie teaches a skin-worn patch which is specifically flexible to be able to conform to curved skin surfaces. As such, in making the modified device of Tippey in view of Lavoisier and Bogie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the appropriate size and shape so that the device could be attached to the desired treatment site, i.e. between a left and right groin crease. Additionally, the Examiner also notes that, generally speaking, making changes to size/proportion or shape of physical components are the types of modifications that courts have held normally require only ordinary skill in the art and hence are considered routine experimentation (absent evidence of e.g. unexpected results or a change in function). See MPEP § 2144.04(IV).
14.	Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tippey et al. (U.S. Patent No. 5,562,717) in view of Lavoisier (U.S. Pub. No. 2013/0116742) and further in view of Bogie et al. (U.S. Pub. No. 2014/0324120) and .  
Regarding claim 25, Tippey, Lavoisier and Bogie disclose the invention as claimed, see rejection supra; however the combination fails to disclose receiving a radio frequency signal by said device, and wherein said delivering comprises delivering said electrical impulses in response to said received radio frequency signal.  Toth et al. (hereinafter Toth) discloses system and methods for treating conditions of the perineal region via placement of an electrode skin patch ([0105] and [0435] Figs. 24a-c) to apply electrical stimulation [0079] on the skin of the patient adjacent the perineal region ([0555]-[0557]), wherein signals may be received to the device via radio frequency [0196] in order to minimize size and weight of the patch [0196].  Therefore, it would .  

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claims 1, 3-10, 12-14, 17-22, 24, 26, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 15, 16 and 18-21 of U.S. Patent No. 10,773,072. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patent disclose a device, comprising: a skin patch comprising a body, wherein said skin patch has a surface configured to attach said skin patch to a skin surface of a perineum of a subject; wherein said skin patch body comprises: at least two electrodes suitable to transcutaneously deliver electrical impulses; an electronic circuitry and power supply operationally connected to the at least two electrodes; wherein said electronic circuitry and power supply are configured to deliver said electrical impulses from said at least .

Response to Arguments
17.	Applicant’s arguments filed 19 October 2021 with respect to the rejection of claims 2, 3, 9 and 16 under 35 U.S.C. 112(b) have been fully considered and persuasive, however new grounds of rejection are presented above in light of the amendments.

18.	Applicant’s arguments filed 19 October 2021 with respect to the rejection of claims 1-6, 10-14 and 16-24 under 35 U.S.C. 103 citing Tippey in view of Lavoisier have 

19.	Applicant’s arguments filed 19 October 2021 with respect to the rejection of claims 15 and 25 under 35 U.S.C. 103 citing Tippey in view of Lavoisier and Toth have been fully considered and are moot in view of the new grounds of rejection presented above in light of the amendments.  

20.	Applicant’s arguments filed 19 October 2021 with respect to the double patenting rejection have been fully considered and are maintained in view of the amendments and Applicant’s request to defer addressing such issues until indication of allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791